DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/26/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 02/26/2002.  These drawings are acceptable.

Specification
The disclosure is objected to because of the following informalities: in paragraphs [00116] and [00117], the reference number 3 is used to refer to both the cathode and the anode, and the reference number 2 is used to refer to both the anode and the cathode.  
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Information on Tetrasilyl Substituted Sulfamide and Silyl Substituted Amidosulfonic Acids” (Buss).
Buss discloses trimethylsilyl N-methyl-N-(trimethylsilyl)sulfamate, which is the claimed Compound 1, and is a compound represented by the claimed Formula 1 when R1 to R6 are identical to each other and are each a C1 alkyl group, i.e., a methyl group, and R7 is a methyl group. See Table 1 - compound number 7 and the description thereof on page 845, and the attached CAS abstract (first listed compound).
Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over “Information on Tetrasilyl Substituted Sulfamide and Silyl Substituted Amidosulfonic Acids” (Buss) in view of US 2020/0251781 A1 (Su).

    PNG
    media_image1.png
    119
    352
    media_image1.png
    Greyscale

Regarding claim 8, Buss discloses the compound of claim 1, as show above, but does not teach that it is used as an additive in an electrolyte. Su however teaches an organosulfamate compound of Formula (IIb) [0040] included at additive levels in an electrolyte in order to form an effective SEI layer that inhibits co-intercalation of the electrolyte solvents in the graphite containing electrodes [0044], [0029], wherein R11 may be methyl [0042] and R10 and R12 may each be silyl [0037], [0038]. When R11 is methyl and R10 and R12 are trimethylsilyl, Su’s disclosed Formula (IIb) is the trimethylsilyl N-methyl-N-(trimethylsilyl)sulfamate disclosed by Buss. 
Regarding claim 9, Su further teaches that the additive is included at about 0.01 wt % to about 10 wt % [0044]. Although the claimed range of about 0.1 to about 5 parts by weight is not specifically disclosed, it nevertheless would have been obvious to one of ordinary skill in the art because it lies inside Su’s disclosed range. See MPEP 2144.05. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.").
Regarding claim 10, Su further teaches a lithium secondary battery comprising a cathode, and anode, and the electrolyte between the cathode and the anode [0056].
2) [0059].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138. The examiner can normally be reached Monday - Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HMM/


/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727